Citation Nr: 0913586	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-04 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for left ear hearing loss.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left ear chronic suppurative otitis media, to 
include referral for an extraschedular evaluation.

3.  Entitlement to an initial disability rating in excess of 
10 percent for tinnitus. 

4.  Entitlement to an effective date prior to January 24, 
2005 for the grant of service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1957 to 
September 1960.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from   rating decisions by the Montgomery, Alabama 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

In December 2004, the RO granted service connection for left 
ear hearing loss at a noncompensable disability rating.

In January 2006, the RO granted service connection for 
bilateral tinnitus and left ear chronic suppurative otitis 
media, at 10 percent disability ratings, each, effective 
January 24, 2005.  In his notice of disagreement to these 
ratings, the Veteran contended that the effective date for 
these claims should have been January 28, 2004, which is the 
date he asserts he initially filed his claim for service 
connection for these disabilities.

In December 2007, the Veteran testified before the 
undersigned Veterans Law Judge at the RO (Travel Board 
hearing); a copy of the transcript has been associated with 
the record.  

In February 2008, the Board remanded the Veteran's claims for 
evaluation of the initial disability rating assigned for his 
left ear hearing loss for further development and his claims 
for evaluation of the initial disability ratings assigned for 
his bilateral tinnitus and left ear chronic suppurative 
otitis media, for issuance of a statement of the case.  
Manlicon v. West, 12 Vet. App. 238 (1999).  As the required 
development has been completed with regard to his left ear 
hearing loss claim and a statement of the case has been 
issued with regard to his tinnitus and left ear chronic 
suppurative otitis media claims, these issues are again 
before the Board for appellate review.

In November 2008, the RO granted an earlier effective date of 
February 17, 2004, for left ear chronic suppurative otitis 
media, which is the date the RO received his initial claim.  

In December 2008, the Veteran's representative submitted a 
statement indicating his wish to continue his appeals for the 
evaluation of the initial disability ratings assigned for his 
tinnitus and left ear chronic suppurative otitis media and 
for the effective date assigned for his tinnitus.  The Board 
considers this statement to be a substantive appeal, and, as 
such, the Veteran has perfected appeals on these issues.  


FINDINGS OF FACT

1.  The Veteran's audiometric test results for his left ear 
correspond to numeric designations no worse than Level IX.

2.  The Veteran is in receipt of the maximum schedular 
evaluation available (10 percent) for his service-connected 
left ear chronic suppurative otitis media, and the competent 
evidence of record does not establish that referral for 
extraschedular evaluation of this disability is warranted.

3. The veteran's service-connected bilateral tinnitus is 
assigned a 10 percent rating, the maximum rating authorized 
under Diagnostic Code 6260.  

4.  The veteran's original claim for service connection for 
tinnitus was received on January 24, 2005, more than one year 
after separation from active service.
 
5.  No communication prior to January 24, 2005 may be 
interpreted as an informal claim of entitlement to service 
connection for tinnitus.


CONCLUSIONS OF LAW

1.  The criteria for a compensable initial disability rating 
for a left ear hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 4.85(f), 4.86, Diagnostic Code 6100 
(2008).

2.  The criteria for an initial disability rating in excess 
of 10 percent for left ear chronic suppurative otitis media 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.159, 4.1-4.10, 4.87, 
Diagnostic Code 6200 (2008).    

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2008); Smith v. Nicholson, 451 F.3d 1344 (Fed. 
Cir. 2006).

4.  The criteria for an effective date earlier than January 
24, 2005, for an award of service connection for tinnitus 
have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.159, 3.400 
(b)(2) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  The Board notes 
that for claims pending before VA on or after May 30, 2008, 
38 C.F.R. 3.159 was recently amended to eliminate the 4th 
element requirement that VA request that a claimant submit 
any evidence in his or her possession that might pertain to 
the claim.  See 73 Fed. Reg. 23,353 (Apr. 30, 2008).  
Consequently, here, the presence of notice of this element is 
of no consequence since it is no longer required by law.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the veteran is challenging the initial evaluations and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court held that in cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated, it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Service treatment records, VA medical records and examination 
reports, non-VA medical records and lay statements have been 
associated with the record.  The appellant was afforded VA 
medical examinations in November 2004 and October 2008.  The 
Board notes that the Veteran submitted medical records from 
his private physician subsequent to the most recent supple 
statement of the case.  However, as the Veteran provided a 
waiver of initial AOJ review, the Board may proceed with this 
evidence.  See 38 C.F.R. § 20.1304 (2008).  

In terms of the Veteran claim for an earlier effective date, 
there is, by law, no additional new and relevant evidence to 
be obtained with a claim for an earlier effective date 
involving a grant of service connection.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit); 38 C.F.R. § 3.400 
(o)(2).  Resolution of the claim turn on the Board's 
application of the relevant law and regulations governing 
effective dates for service connection and the evidence 
already associated with the claims file, in particular, the 
medical records showing treatment for the disability in 
question and the date the claim for compensation was 
received.  See 38 C.F.R. § 3.400(a).  In other words, there 
is no medical opinion that would affect adjudication of the 
claim. Consequently, the Board finds that VA did not have a 
duty to assist that was unmet. See Manning v. Principi, 16 
Vet. App. 534 (2002).

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002). 

Evaluation of Initial Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule).  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10.  
Separate diagnostic codes identify the various disabilities 
and the criteria for specific ratings.  If two evaluations 
are potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation; otherwise, the 
lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  Because this appeal 
involves initial ratings for which service connection was 
granted and an initial disability rating was assigned, it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

Initial Disability Rating - left ear hearing loss

The Veteran was granted service connection for hearing loss 
at an initial noncompensable rating under 38 C.F.R. § 4.85, 
Diagnostic Code 6100.  A rating for hearing loss is 
determined by a mechanical application of the Rating Schedule 
to the numeric designations assigned based on audiometric 
test results.  Lendenmann v. Principi, 3 Vet. App. 345 
(1992).  

Under 38 C.F.R. § 4.85, Table VI (Numeric Designation of 
Hearing Impairment Based on Puretone Threshold Average and 
Speech Discrimination) is used to determine a Roman numeral 
designation (I through XI) for hearing impairment based on a 
combination of the percent of speech discrimination 
(horizontal rows) and the puretone threshold average 
(vertical columns).  The Roman numeral designation is located 
at the point where the percentage of speech discrimination 
and puretone average intersect.  38 C.F.R. § 4.85(b). The 
puretone threshold average is the sum of the puretone 
thresholds at 1,000, 2,000, 3,000 and 4,000 Hertz, divided by 
4.  This average is used in all cases to determine the Roman 
numeral designation for hearing impairment.  38 C.F.R. § 
4.85(d).

Under 38 C.F.R. § 4.85, Table VII (Percentage Evaluations for 
Hearing Impairment), the disability rating is determined by 
combining the Roman numeral designations for hearing 
impairment of each ear. The horizontal rows represent the ear 
having the better hearing and the vertical columns the ear 
having the poor hearing. The disability rating is located at 
the point where the rows and column intersect.  38 C.F.R. § 
4.85(e).

If impaired hearing is service-connected in only one ear, in 
order to determine the disability rating from Table VII, the 
non-service-connected ear will be assigned a Roman numeral 
designation of I, subject to the provisions of 38 C.F.R § 
3.383.  
38 C.F.R. § 4.85(f).  In such situations, a maximum 10 
percent disability rating is assignable for hearing loss when 
the service-connected ear is assigned a Roman number 
designation of X or XI.  Otherwise, a noncompensable 
disability rating is assigned.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.

A November 2004 VA audiological report showed the following 
pure tone thresholds, in decibels:





HERTZ



1000
2000
3000
4000
LEFT
35
40
95
95

The puretone average was 66 and speech recognition ability 
was 88 percent.  This would provide a hearing acuity of level 
III for his left ear.  When combined with the level I 
designated by the regulation for his non service-connected 
right ear, this results in a noncompensable rating under 
Table VII of 38 C.F.R. § 4.84.

An October 2008 VA audiological report showed the following 
pure tone thresholds, in decibels:



HERTZ



1000
2000
3000
4000
LEFT
80
90
105
105

The puretone average was 95 and speech recognition ability 
was 80 percent.  This would provide a hearing acuity of level 
V for his left ear.  When combined with the level I 
designated by the regulation for his non service-connected 
right ear, this also results in a noncompensable rating under 
Table VII of 38 C.F.R. § 4.84.

There are several other audiological test results in the 
claims file.  However, as these reports do not meet the 
criteria set out in 38 C.F.R. § 4.85(a), they cannot be used 
for rating purposes. 

The Board notes that 38 C.F.R. § 3.86(a) specifies that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIA, whichever results in the higher numeral.  
Each ear will be evaluated separately.  38 C.F.R. 
§ 3.86(a).  Since the Veteran's October 2008 VA audiometric 
test results meet this criteria, the Board has considered 
whether a higher disability rating would be available for the 
Veteran's left ear hearing loss under this rating method.  
However, under Table VIA, the Veteran's left ear hearing loss 
would warrant Roman numeral IX, which, when combined with the 
level I designated by the regulation for his non service-
connected right ear, this also results in a noncompensable 
disability rating under Table VII of 38 C.F.R. § 4.84.

As such, the Board finds that the Veteran's service-connected 
left ear hearing loss does not warrant a higher disability 
rating.  38 C.F.R. § 4.85, Diagnostic Code 6100.

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, 
supra.  However, the medical evidence demonstrates that the 
Veteran's service-connected left ear hearing loss meets the 
criteria for a noncompensable rating, and no more, from the 
date of his claim.  Therefore, the assignment of staged 
evaluations in this case is not necessary.

There is no evidence of record that the Veteran's service-
connected left ear hearing loss causes marked interference 
with employment, or necessitates frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular standards.  Therefore, it is not 
required to remand this matter for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2008).  Thus, the 
preponderance of the evidence is against the assignment of a 
compensable disability rating for the Veteran's left ear 
hearing loss.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Initial Disability Rating - left ear chronic suppurative 
otitis media

The Veteran contends that his service-connected left ear 
chronic suppurative otitis media is more severe than is 
reflected by his current 10 percent disability rating.  
The Veteran's service-connected left ear chronic suppurative 
otitis media is rated at a 10 percent disability rating, 
under Diagnostic Code 6200, which provides a 10 percent 
disability rating for chronic suppurative otitis media, 
mastoiditis, or cholesteatoma (or any combination) during 
suppuration, or with aural polyps.  Other symptoms such as 
hearing impairment, tinnitus, labyrinthitis, facial nerve 
paralysis or bone loss of skull are rated separately, if 
present.  38 C.F.R. § 4.87, Diagnostic Code 6200.

A June 1988 private medical record shows that, in 1961, the 
Veteran had a left tympanoplasty with removal of 
cholesteatoma of the middle ear.  A February 2004 private 
medical record shows that the Veteran had a history of 
discharge and hearing loss, with three prior operations.  He 
had a collapsed membrane with a missing eardrum.  He 
underwent a tympanoplasty and mastoidectomy.  A June 2004 
letter from a private physician shows that the Veteran's drum 
was healed, the infection gone, hearing better and the canal 
wide open.  A January 2005 private medical record shows that 
the Veteran has chronic infections in his left middle ear and 
mastoid with severe hearing loss and constant ringing sound 
in his left ear.  A March 2005 letter from the Veteran's 
private physician shows that he had chronic surface 
infections in his left ear.  An August 2005 medical record 
from a private physician shows that the Veteran's ringing, 
pain and infections had required four surgeries, and that his 
ear was dry, but the ringing and the pain remained.  

A September 2005 VA medical record showed that the Veteran's 
left tympanic membrane was thickened with mild drainage but 
no real debris.  The impression was a history of 
cholesteatoma, as well as a blast injury with previous 
surgeries.  He still had some drainage in the left ear.  A 
May 2006 VA medical record shows that the Veteran reported 
drainage from his left ear.  The examiner noted that a 
culture taken that same month revealed staphylococcus aureus 
with Corynebacterium species which was susceptible to 
antibiotics.  The Veteran had not had any eardrops recently 
and had minimal drainage and intermittent otalgia in his left 
ear.  Upon examination, the Veteran had a very hyperemic and 
abnormal left tympanic membrane, secondary to previous 
surgeries.  The assessment was otitis media/otitis externa.  
He was given antibiotic ear drops.  

An October 2006 letter from the Veteran's private physician 
reflected that he was last seen in August 2005, when his 
eardrum was dry and healed, without infection and he had good 
hearing in his left ear.  However, the private physician 
noted, as a result of inadequate treatment of his left ear 
otitis media, the eardrum was destroyed by MRSA infection and 
he had profound hearing loss.  The private physician noted 
that the Veteran's ear canal was closed by dense scar lateral 
to the drum.  

A December 2006 VA medical record shows that the Veteran had 
recently been treated for a MRSA infection in his left ear.  
At the time of the examination, there was no drainage.  The 
Veteran reported that his private physician wanted to do more 
surgery to improve his left ear hearing loss, but that he had 
to be infection free for six months in order to undergo the 
surgery.  

A February 2009 letter from the Veteran's private physician 
shows that he still had chronic infections in his left ear.  

The Board notes that the Veteran's current 10 percent rating 
is the maximum scheduler rating allowed for either type of 
ear infection and it is constrained by the regulatory 
guidelines, which allow for no more than a 10 percent 
schedular rating.  The Board also notes that the Diagnostic 
Code provides for separate disability ratings for hearing 
impairment and tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 
6200.  The Veteran is service-connected separately for left 
ear hearing loss and bilateral tinnitus.  

In order to provide the Veteran with the most beneficial 
disability rating, the Board has considered rating him under 
other Diagnostic Codes pertaining to diseases of the ear.  
However, there is no evidence that the Veteran has a 
peripheral vestibular disorder, Ménière's syndrome, loss of 
auricle or a malignant neoplasm of the ear, which would 
provide him with higher disability ratings.  38 C.F.R. 
§ 4.87, Diagnostic Codes 6204, 6205, 6207, 6208 (2008).

Significantly, the Board finds that the medical evidence 
demonstrates consistently and throughout that, over the 
entire appeals period, the Veteran meets the criteria for a 
10 percent disability rating for his service-connected left 
ear chronic suppurative otitis media.  Fenderson, supra.

The Veteran's representative has asserted that the Veteran's 
left ear chronic suppurative otitis media should be referred 
for an extraschedular rating.  In exceptional cases where 
schedular evaluations are found to be inadequate, the RO may 
refer a claim to the Under Secretary for Benefits of the 
Director, Compensation and Pension Service, for consideration 
of "an extraschedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities."  38 C.F.R. § 
3.321(b)(1) (2008).  The governing norm in these exceptional 
cases is: A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extraschedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

The RO found that referral for extraschedular consideration 
was not warranted in this case.  After review of the record, 
the Board also finds no evidence of an exceptional disability 
picture in this case.  There is no evidence the Veteran's 
service-connected left ear chronic suppurative otitis media 
has resulted in marked interference with employment or 
frequent periods of hospitalization.  While the record 
reflects the Veteran has had four surgeries on his left ear, 
the first in 1961 and the latest in February 2004, the Board 
finds that this does not rise to the level of an exceptional 
disability picture, such as frequent hospitalizations, as 
contemplated in the regulation.  38 C.F.R. § 3.321.  The 
record reflects that the Veteran underwent a tympanoplasty 
and mastoidectomy in February 2004, and that the June 2004 
private physician's letter reflects that his left ear drum 
was healed, the infection gone, hearing better and the canal 
wide open.  VA and private medical records since that time 
show that the Veteran has had chronic left ear infections and 
drainage.  As noted above, a 10 percent disability rating is 
assigned for chronic suppurative otitis media, mastoiditis, 
or cholesteatoma (or any combination) during suppuration, or 
with aural polyps.  The Board finds that the Veteran's 
symptomatology meets the criteria for a 10 percent disability 
rating, and no more.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board 
finds that the absence of evidence presenting exceptional 
circumstances preponderates against referring the claim for 
consideration of an extraschedular evaluation for left ear 
chronic suppurative otitis media.  

Accordingly, entitlement to an extraschedular evaluation is 
not warranted.  Since the preponderance of the evidence is 
against this claim, the benefit of the doubt doctrine is not 
for application.  Gilbert, supra.

Initial Disability Rating - tinnitus

The veteran requested an increased evaluation for tinnitus.  
The RO denied the veteran's request because under Diagnostic 
Code 6260 there is no provision for assignment of a separate 
10 percent evaluation for tinnitus of each ear.  The veteran 
appealed that decision to the Board.

In Smith v. Nicholson, 19 Vet. App. 63, 78, (2005) the Court 
held that the pre-1999 and pre-June 13, 2003 versions of 
Diagnostic Code 6260 required the assignment of dual ratings 
for bilateral tinnitus.  VA appealed this decision to the 
U.S. Court of Appeals for the Federal Circuit (Federal 
Circuit) and stayed the adjudication of tinnitus rating cases 
affected by the Smith decision.  In Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006), the Federal Circuit concluded 
that the Court erred in not deferring to the VA's 
interpretation of its own regulations, 38 C.F.R. § 4.25(b) 
and Diagnostic Code 6260, which limits a veteran to a single 
disability rating for tinnitus, regardless whether the 
tinnitus is unilateral or bilateral.  Subsequently, the stay 
of adjudication of tinnitus rating cases was lifted.  

The veteran's service-connected bilateral tinnitus has been 
assigned the maximum schedular rating available for tinnitus.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  As there is no legal 
basis upon which to award separate schedular evaluations for 
tinnitus in each ear, the veteran's appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Earlier effective date - tinnitus

Generally, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400.

A claim is defined by regulation as "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p).  Any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155 (2008).

VA or uniformed services treatment records may form the basis 
of an informal claim for increased benefits where a formal 
claim for service connection has already been allowed.  38 
C.F.R. § 3.157.  Under the provisions of 38 C.F.R. § 
3.157(b)(1), the date of outpatient or hospital examination 
or date of admission to a VA or uniformed services hospital 
will be accepted as the date of receipt of a claim.  The 
provisions of this regulation apply only when such reports 
relate to examination or treatment of a disability for which 
service connection has previously been established or when a 
claim specifying the benefit sought is received within one 
year from the date of such examination, treatment or hospital 
admission.  38 C.F.R. § 3.157(b).

As an initial matter, the veteran was discharged from active 
duty in September 1960.  The Veteran's claim for service 
connection for tinnitus was received at the 


RO on January 24, 2005.  This claim was his original claim 
for VA benefits and the claims file does not reflect any 
earlier dated communication from the veteran that could be 
construed as a claim for service connection for tinnitus.  
Because the claim was received more than one year after the 
veteran's honorable discharge, the effective date for 
benefits cannot be earlier than the date that VA received the 
veteran's claim for benefits.  38 U.S.C.A. § 5110; 38 C.F.R.§ 
3.400 (b) (2).  Therefore, the earliest effective date that 
can legally be assigned for service connection for the 
veteran's tinnitus is January 24, 2005.

The claims file includes treatment records dated in February 
2004 which reflect a diagnosis of tinnitus.  In this regard, 
the Board notes that 38 C.F.R. § 3.157 provides that evidence 
from a private physician cannot be considered as an informal 
claim for purposes of an earlier effective date for service 
connection where there has not been a prior allowance, or 
disallowance of a formal claim for compensation based on the 
noncompensable nature of the disability in question.  
Crawford v. Brown, 5 Vet. App. 33, 35 (1993).  In this case, 
the veteran had not been previously denied or granted service 
connection for tinnitus, because he did not file a claim for 
tinnitus until January 2005.  Thus, these records could not 
be construed as an informal claim under the provisions of 38 
C.F.R. § 3.157.

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  38 
U.S.C.A. 
§ 5107 (West 2002); Gilbert, supra.  The claim for an 
effective date prior to January 24, 2005, for an award of 
service connection for tinnitus is therefore denied.






ORDER

An initial compensable disability rating for left ear hearing 
loss is denied.

An initial disability rating in excess of 10 percent for left 
ear chronic suppurative otitis media, to include referral for 
an extraschedular evaluation, is denied.

An initial disability rating in excess of 10 percent for 
tinnitus is denied. 

An effective date prior to January 24, 2005 for the grant of 
service connection for tinnitus is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


